DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Drawings	3
III. Claim Objections	5
IV. Claim Rejections - 35 USC § 102	5
A. Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107046097 (“Feng”).	6
B. Claims 12, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0072468 (“Sumiyoshi”).	9
V. Allowable Subject Matter	11
A. Claims 3-8	11
B. Claims 9 and 10	12
C. Claim 13	12
D. Claims 17-19	13
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Drawings
The drawings are objected to for each of the following reasons:
(1) The reference characters 2301, 2302, 2303 (in Figs. 2 and 4) and all of the reference characters in Fig. 4 are not of sufficient height (1/8 inch minimum) or darkness to ensure adequate reproduction.  (See 37 CFR 1.84(p)(3) and 1.84(l), respectively.)  (Applicant may use the landscape orientation for Fig. 4, thereby allowing the entire drawing to be larger in scale, which may also be considered for other of the drawings.)  In general, see 37 CFR 1.84 for guidance as to proper presentation of drawings.
(2) The font size used to label each of the figures, e.g. “Fig. 1”, “Fig. 2”, etcetera, must be larger than any font size used for the reference characters.  (See 37 CRF 1.84(u)(2).)  In general, see 37 CFR 1.84 for guidance as to proper presentation of drawings.
(3) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “260” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
(4) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “μl” (¶ 53) “S300” (¶¶ 64, 67, 67), “S400” (¶ 68), “1M” (¶ 69).  
240”, which is shown only around “sub-pixel grooves 221” (Figs. 5, 9) but not around the “second liquid storage structures” 212.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

III. Claim Objections
Claims 1-3 are objected to because of the following informalities: 
In the penultimate line of claim 1, replace “movingthe” with “moving the” to correct typographical error. 
In claim 2, line 1, replace “movingthe” with “moving the” to correct typographical error.
In claim 2, line 1, replace “asecond” with “a second” to correct typographical error.
In claim 3, line 7, replace “channels,each” with “channels, each” to correct typographical error.
There are additional incidences of words running together in other claims, all of which are not listed here (e.g. claim 5).  Applicant is requested to correct each such occurrence.
Appropriate correction is required.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 107046097 (“Feng”).  
The citations below are to the attached machine-language translation.
With regard to claim 1, Feng discloses,
1. (Original) A method of fabricating a display backplate, comprising: 
[1a] forming a channel layer on a surface of a substrate 11, the channel layer comprising 
[1b] a liquid storage portion 20, 
[1c] a plurality of pixel channels [“track S” or “micro-pipe Md” in Fig. 3-7 formed by “microchannels” or “micro pipelines” not shown but discussed at p. 10, lines 2-23] and 
[1d] a plurality of moving electrodes 121, 124 [Fig. 3-3; p. 7, line 49 to p. 8, line 19], 
[1e] each of the plurality of pixel channels S, Md comprising a plurality of sub-pixel grooves [portion of Md along track S directly above gate electrodes 121, 122, 123 having the shape of the droplet Y in Figs. 3-6, 3-7, and 3-10], 
[2a] the plurality of moving electrodes 121, 124 comprising first moving electrodes [electrodes of the first gate line 121; p. 10, lines 34-38] and second moving electrodes 121, 
[2b] each of the first moving electrodes 121 is between the liquid storage portion 20 and one of the plurality of pixel channels S, Md, 
[2c] each of the second moving electrodes 124 is between adjacent sub-pixel grooves [portion Md along track S directly above gate electrodes 121, 122, 123 having the shape of the droplet Y in Figs. 3-6, 3-7, and 3-10]; 

[5] movingthe [sic] ink droplets Y into the plurality of sub-pixel grooves by applying a moving voltage to the moving electrodes [Fig. 1; p. 5, line 42 to p. 5, line 11; Figs. 3-6 to 3-10; p. 9, line 26 to p. 11, line 7 ].

With regard to feature [4] of claim 1, any method by which the ink droplets, in Feng the semiconductor solution (Feng: p. 8, line 46 to p. 9, line 6), is applied to a specific region of the substrate, in Feng the storage pool 20, may be reasonably taken as “printing” within the broadest reasonable interpretation consistent with the Instant Application. 
This is all of the features of claim 1. 

With regard to claim 2, Feng further discloses,
2. (Original) The method of claim 1, wherein movingthe [sic] ink droplets Y into the plurality of sub-pixel grooves [portion Md along track S directly above gate electrodes 121, 122, 123 having the shape of the droplet Y in Figs. 3-6, 3-7, and 3-10] by applying the moving voltage to the moving electrodes 121, 124 comprises: 
applying a first moving voltage to one of the first moving electrodes 121 so that some of the ink droplets Y moves from the liquid storage portion 20 to one of the plurality of pixel channels S, Md [Figs. 3-6, 3-8, and 3-9; p. 10, line 32 to p. 11, line 2]; 
applying asecond [sic] moving voltage to the second moving electrodes 124 in the one of the plurality of pixel channels S, Md, so that the plurality of sub-pixel grooves [portion Md along track S directly above gate electrodes 121, 122, 123 having the shape of the droplet Y in Figs. 3-6, 3-7, and 3-10] in the one of the plurality of pixel channels are filled with a portion of the ink droplets, respectively [Figs. 3-7 to 3-9; p. 10, line 32 to p. 11, line 2].

With regard to claims 11 and 20, Feng further discloses,
11. (Original) The method of claim 1, further comprising: 
S, Md and the plurality of second moving electrodes 124.
20. (Currently Amended) A display apparatus [Feng: title] comprising the display backplate of claims 11.

With regard to claim 12, Feng further discloses,
12. (Original) A display backplate, comprising: 
[1] a substrate 11; 
[2a] a channel layer on a surface of the substrate 11, the channel layer comprising
[2b] a plurality of pixel channels [“track S” or “micro-pipe Md” in Fig. 3-7 formed by “microchannels” or “micro pipelines” not shown but discussed at p. 10, lines 2-23], and 
[2c] second moving electrodes 124 between adjacent sub-pixel grooves [portion of Md along track S directly above gate electrodes 121, 122, 123 having the shape of the droplet Y in Figs. 3-6, 3-7, and 3-10] in a same pixel channel S, Md; and 
[2d] asub-pixel layer [dried droplet Y; p. 11, lines 12-16] in each of the plurality of sub-pixel grooves respectively [Fig. 3-10].  
Each transistor defines a pixel of the display.  Therefore, any layer of the transistor, here the semiconductor layer formed by drying the semiconductor solution droplet Y, is a “sub-pixel layer within the broadest reasonable interpretation consistent with the Instant Specification. 

With regard to claim 16, Feng further discloses,
16. (Original) The display backplate of claim 12, whereinthe [sic] channel layer further comprises a liquid storage portion 20, and the liquid storage portion 20 is connected to the plurality of pixel channels S, Md through first moving electrodes 121 [supra].


B. Claims 12, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0072468 (“Sumiyoshi”).
With regard to claims 12 and 14-16, Sumiyoshi discloses,
12. (Original) A display backplate, comprising: 
[1] a substrate [77, 78 in Fig. 6, ¶ 84; 60, 61, 62 in Fig. 36, ¶ 153]; 
[2a] a channel layer on a surface of the substrate, the channel layer comprising
[2b] a plurality of pixel channels [¶ 81: “flow channel 1”; Figs. 5, 7, 8, 11, 12, 24, 31], each of the pixel channels 1 comprising a plurality of sub-pixel grooves 22 [¶ 81; Figs. 3-8], and 
[2c] second moving electrodes 3(7) [¶¶ 95-97] between adjacent sub-pixel grooves 22 in a same pixel channel 1 [e.g. Figs. 8, 9, 11, 12, 15, 16, 24, 25, 31, 42, 43, 45]; and 
[2d] asub-pixel layer 4, 80 [¶¶ 92, 104] in each of the plurality of sub-pixel grooves 22 respectively [¶¶ 132-134; Figs. 22, 25, 26].  
14. (Original) The display backplate of claim 12, wherein 
[1] the channel layer further comprises a plurality of pixel peripheral electrodes 8 and a plurality of spacers 8, and 
[2] each of the pixel peripheral electrodes 8 respectively surrounds one of the sub-pixel grooves 22, and 
[3] each of the plurality of spacers 8 is configured to separate two adjacent sub-pixel grooves 22 [Figs. 11, 12, 15, 16, 24, 25, 26, 36-40].  
15. (Original) The display backplate of claim 14, whereinthe pixel peripheral electrodes 8 are disposed in a different layer from the second moving electrodes 3(7) and insulated from the second moving electrodes.  
16. (Original) The display backplate of claim 12, whereinthe channel layer further comprises a liquid storage portion 34, 35, 36, 37, and the liquid storage portion is connected to the plurality of pixel channels through first moving electrodes [¶¶ 126, 127, 147, Figs. 24, 31, 32, 36-40].  

With regard to claim 20, 
20. (Currently Amended) A display apparatus comprising the display backplate of claim 11.

1. (Original) A method of fabricating a display backplate, comprising: 
[1a] forming a channel layer on a surface of a substrate, the channel layer comprising 
[1b] a liquid storage portion, 
[1c] a plurality of pixel channels, and 
[1d] a plurality of moving electrodes, 
[1e] each of the plurality of pixel channels comprising a plurality of sub-pixel grooves, 
[2a] the plurality of moving electrodes comprising first moving electrodes and second moving electrodes, 
[2b] each of the first moving electrodes is between the liquid storage portion and one of the plurality of pixel channels, 
[2c] each of the second moving electrodes is between adjacent sub-pixel grooves; 
[4] printing ink droplets into the liquid storage portion; and 
[5] movingthe [sic] ink droplets into the plurality of sub-pixel grooves by applying a moving voltage to the moving electrodes.
11. (Original) The method of claim 1, further comprising: 
cutting off a region of substrate where the liquid storage portion is, thereby obtaining the display backplate comprising the plurality of pixel channels and the plurality of second moving electrodes.
Therefore, claim 20 is a product-by-process claim.  Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the 
Once the liquid storage portions are removed, the device of claim 11 includes only the structural features of claim 12, which have been addressed above.

V. Allowable Subject Matter
Pending correction of the claims for formal matters (supra), claims 3-10, 13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
A. Claims 3-8
At the outset, the process of moving ink droplets in Sumiyoshi is directed to a process of displaying an image rather than to a process of fabricating a display backplate.  As such, Sumiyoshi does not teach the process of claims 1-11.
Claim 3 reads,
3. (Original) The method of claim 1, wherein the liquid storage portion comprises 
a first liquid storage structure and a plurality of second liquid storage structures, 
the first liquid storage structure is connected to the plurality of second liquid storage structures, 
the moving electrodes further comprises third moving electrodes, 
each of the third moving electrodes is between the first liquid storage structure and one of the plurality of second liquid storage structures, and 

each of the first moving electrodes is between one of the plurality of second liquid storage structures and one of the plurality of pixel channels, and 
printing the ink droplets into the liquid storage portion comprises printing the ink droplets into the first liquid storage structure.
Feng does not disclose the second storage structures or the third moving electrodes, as configured.  As such, the prior art does not reasonably teach or suggest --in the context of the claim 3-- the features recited in claim 3.
Claims 4-8 are allowable at least for including the allowable feature of claim 3 by dependency.  
B. Claims 9 and 10
Claims 9 and 10 read,
9. (Original) The method of claim 1, wherein the ink droplets comprises a light- emittingmaterial [sic], the methodfurther [sic] comprising: drying the substrate filled with theink [sic] droplets in the sub-pixel grooves, thereby obtaining a light-emitting layer in each of the sub-pixel grooves.  
10. (Original) The method of claim 1, wherein the ink droplets comprises a quantum dot, the methodfurther [sic] comprising: drying the substrate filled with theink [sic] droplets in the sub-pixel grooves, thereby obtaining a color filter layer comprising the quantum dot in each of the sub-pixel grooves.
Feng does not teach that the ink droplets include either a light-emitting material or a quantum dot.  
As such, the prior art does not reasonably teach or suggest—in the context of the claims—that the ink droplet comprises a light-emitting material or a quantum dot.
C. Claim 13
Claim 13 reads,

In Sumiyoshi, the sub-pixel layers 4, 80 in Sumiyoshi are merely color filtering materials and are not light-emitting materials or quantum dots.  Instead, Sumiyoshi passes light from an illumination source, e.g. 51 in Fig. 23 or back lights in Figs. 8-9 (Sumiyoshi: ¶ 122), to produce an image. 
Feng does not teach that the semiconductor material is a light-emitting material or a quantum dot.
As such, the prior art does not reasonably teach or suggest—in the context of the claim—that “the sub-pixel layer comprises a light-emitting material or a quantum dot”.
D. Claims 17-19
Claim 17 reads,
17. (Original) The display backplate of claim 16, wherein the liquid storage portion comprises 
[1] a first liquid storage structure and 
[2] a plurality of second liquid storage structures, 
[3] the first liquid storage structure is connected to the plurality of second liquid storage structures, and 
[4] each of the plurality of second liquid storage structures is connected to more than one of the plurality of pixel channels.
With regard to claim 17, Sumiyoshi further discloses,
17. (Original) The display backplate of claim 16, wherein the liquid storage portion comprises 
[1] a first liquid storage structure [vertically extending 34, 35, 36, 37 in Fig. 31] and 
[2] a plurality of second liquid storage structures [horizontally extending 34, 35, 36, 37 in Fig. 31], 
34, 35, 36, 37 in Fig. 31] is connected to the plurality of second liquid storage structures [horizontally extending 34, 35, 36, 37 in Fig. 31], and …
Sumiyoshi does not disclose feature [4] of claim 17.  As such, the prior art does not reasonably teach or suggest --in the context of the claims-- the features 
each of the plurality of second liquid storage structures is connected to more than one of the plurality of pixel channels.  
Feng does not teach any of the features of claim 17. 
Claims 18 and 19 are allowable at least for including the allowable feature of claim 17 by dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814